Citation Nr: 0947869	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  06-11 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for  residuals of shrapnel wounds of right leg.  

2.  Entitlement to an initial, compensable rating for 
residuals of left zygoma fracture.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to June 
2004.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2004 rating decision in which the RO, inter 
alia, granted service connection and assigned an initial 10 
percent rating for scars, status post shrapnel wounds, right 
leg, effective June 27, 2004; and granted service connection 
and assigned an initial 0 percent (noncompensable) rating for 
residuals, status post left zygoma fracture (claimed as 
fracture of the left eye socket and left cheekbone), 
effective June 27, 2004.  In May 2005, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in March 2006, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in April 2006.

Because the appeal involves disagreement with the initial 
ratings assigned following the grants of service connection 
for scars, status post shrapnel wounds, right leg, and 
residuals of left zygoma fracture, the Board has 
characterized these matters in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In May 2006, the Veteran appointed the New York State 
Division of Veterans' Affairs as his new representative, to 
replace Veterans of Foreign Wars of the United States.  The 
Board recognizes the change in representation.  See 38 C.F.R. 
§ 20.1304 (2009).

In May 2008, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

In July 2008, the Board granted service connection for left 
leg shin splints and remanded the claims on the title page to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further action, to include additional 
development of the evidence.  After completing the requested 
development, the AMC continued the denial of each claim (as 
reflected in an August 2009 supplemental SOC (SSOC)) and 
returned [this matter, these matters] to the Board for 
further consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.  

2.  Since the June 27, 2004 effective date of the grant of 
service connection, the Veteran's residuals of shrapnel 
wounds of the  right leg have consisted of no more than 
moderate overall muscle disability with well-healed 
hyperpigmented scars.  

3.  Since the June 27, 2004 effective date of the grant of 
service connection, the Veteran's residuals of left zygoma 
fracture have consisted of sinus pressure and pain on the 
left side of the face, a 2 to 3 cm. linear scar on the 
eyebrow, and sensory loss (cranial nerve V) over the left 
cheek and lateral nose, as well as facial weakness (cranial 
nerve VII), left side, mild.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for scars, residuals of shrapnel wounds, right leg, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 4.40, 
4.45, 4.55, 4.56, 4.59, 4.71a (2009), 4.118 (2008), 
Diagnostic Codes 7802-5311.  

2.  The criteria for an initial, compensable rating for 
residuals of left zygoma fracture are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.20, 4.71a, Diagnostic Codes 5299-5296 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a March 2004 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the underlying claims 
for service connection, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The August 
2004 rating decision reflects the initial adjudication of the 
claims after issuance of the March 2004 letter.  

Post rating, a January 2005 letter included a request for the 
Veteran to submit evidence showing that his service-connected 
disabilities had increased in severity.  A March 2006 letter 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  The March 2006 SOC included 
the pertinent rating criteria for evaluating the disabilities 
at issue in this case.  After issuance of the January 2005 
and March 2006 letters, and opportunity for the Veteran to 
respond, the August 2009 SSOC reflects readjudication of the 
claims.  Hence, the Veteran is not shown to be prejudiced by 
the timing of the latter notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
and VA treatment records and the reports of January 2005 and 
March 2009 VA examinations.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
May 2008 Board hearing, along with various written statements 
provided by the Veteran, and by his representative.  The 
Board also finds that no additional RO action to further 
develop the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.

A.  Residuals of Right Leg Shrapnel Wounds 

The Veteran's service-connected residuals of shrapnel wounds 
of the right leg are currently rated as 10 percent disabling 
under Diagnostic Code 7802-5311.  Diagnostic Code 7802 
provides a 10 percent rating for scars, other than the head, 
face, or neck, that are superficial and that do not cause 
limited motion, and have an area or areas of 144 sq. inches 
(929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 
7802.  Diagnostic Code 5311 provides ratings for injuries to 
Muscle Group XI.  The function of that muscle group is 
propulsion, plantar flexion of foot; stabilization of arch; 
flexion of toes; and flexion of knee.  Under Diagnostic Code 
5311, moderate disability of Muscle Group XI warrants a 10 
percent rating, moderately severe disability warrants a 20 
percent rating, and severe disability warrants a 30 percent 
rating.  38 C.F.R. § 4.73, Diagnostic Code 5311.  The Board 
notes that the August 2004 rating decision assigned an 
initial 10 percent rating on the basis of moderate muscle 
disability.

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries are classified as slight, moderate, moderately 
severe, or severe.

Moderate disability is characterized by a through and through 
or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  History and complaint of one or more of 
the cardinal signs and symptoms of muscle disability as 
defined in 38 C.F.R. § 4.56(c), particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings of entrance and exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.  Some loss of power or lowered threshold of fatigue 
when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 
38 C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings characteristic of 
severe muscle disability include ragged, depressed, and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability: (A) X- ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  
(E) Adaptive contraction of an opposing group of muscles.  
(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the above, the 
Board finds that an initial rating greater than 10 percent 
for the residuals of shrapnel wounds of the right leg is not 
warranted at any time since the June 27, 2004 effective date 
of the grant of service connection. 

Service treatment records show that the Veteran was standing 
close to a burn barrel to keep warm when the contents of the 
barrel exploded, injuring him with flying shrapnel.  Relevant 
to this claim, the Veteran received a shrapnel wound to the 
right calf that was locally explored.  There was no neuro-
vascular injury and the wound was irrigated and dressed.  

During the January 2005 VA muscles examination, the Veteran 
denied any symptoms related to muscle pain.  On examination, 
there was full range of motion in the lower extremities.  
There was a well-healed scar measuring 3 cm. by 2.5 cm., 
mobile, nontender, at the mid third anterolateral aspect of 
the leg, which was reported to be the entry of the shrapnel.  
The examiner noted that there was a fascial herniation at 
this entry point, over what appeared to be the right anterior 
tibialis, with bulging upon plantar flexion of the right 
foot.  There was an exit scar measuring 4 cm. by 0.5 cm. 
lateral to the entry scar.  No adhesions, no gross tendon 
involvement, and no nerve damage were noted.  Muscle strength 
was 5/5 in the lower extremities.  There were no complaints 
of fatigability, lack of endurance, pain, or weakness.  The 
pertinent diagnosis was fascial herniation related to prior 
shrapnel wound right lower extremity, with well-healed scars 
related to shrapnel.

During a January 2005 VA scars examination the examiner noted 
a 3 cm. linear scar on the Veteran's right leg, a 2.5 cm. by 
4 cm. exit wound on his posterior right calf, and a 2 cm. 
circular scar on his right anterior leg.  All of the scars 
were nontender with no adherence.  Texture of skin was 
normal, with no signs of ulceration or breakdown in the skin, 
and no elevation or depression of the scars.  There was no 
limitation of motion secondary to the scars.  The scars were 
described as superficial, and there was no inflammation, 
edema, or keloid formation.  Color of the scar was 
hyperpigmented to skin.  The diagnosis was multiple scars, 
currently nontender.

In his May 2005 NOD, the Veteran reported that he experienced 
significant weakness and pain, especially in inclement 
weather; he was unable to do endurance running as he used to; 
and the right leg was a lot more easily fatigued than it used 
to be.  An April 2005 record of VA treatment noted that there 
was loss of underlying tissue in the right lower leg, mid 
third, with raised scar anteriorly.  In his April 2006 
substantive appeal, the Veteran described muscle spasms in 
the right leg, with any and all activity.

During VA primary care appointments in 2008 the Veteran 
stated that he had no complaints of pain related to his 
history of shrapnel injury.  He reportedly had no joint pain, 
muscle pain or loss of function of extremities.  

During the May 2008 hearing, the Veteran's representative 
stated that, when the Veteran moved his muscle, there was an 
indentation about the size of a golf ball in the right shin, 
with a dimple of the calf and back of the shin.  The Veteran 
reported that the area was painful to impact, but that the 
pain subsided after about five minutes.  He added that 
experiencing pain in the area resulted in limping.

During a March 2009 VA scars examination a 2 by 4 cm. oblong 
scar was noted on the right anterior lower leg.  On the 
posterior right lower leg there was a 2.5 by 2.5 cm. circular 
scar, and on his left anterior patella there was a 3 cm. 
linear scar.  There was no pain on examination.  There was no 
adherence.  Texture of skin was normal.  There were no signs 
of ulceration or breakdown of the skin.  There was no 
inflammation, edema or keloid formation.  The scars were 
hyperpigmented and superficial.  There were no areas of 
induration or inflexibility and no limitation of motion 
secondary to the scars.  The diagnosis was multiple scars, 
unchanged since service.  The examiner noted that the scars 
did not affect the Veteran's activities of daily living.

During a March 2009 VA cranial nerves examination, motor 
examination revealed 5/5 strength throughout.  Tone was 
intact in all four extremities and there was no atrophy or 
fasciculations.  Sensory examination revealed intact pinprick 
in all four extremities.  Deep tendon reflexes were 2 at the 
ankles and 3 at the knees, bilaterally.  Plantar responses 
were down-going, and there was no ataxia, dysmetria, or 
tremor.  Gait was normal.  

During a March 2009 VA bones examination the examiner noted 
that physical examination of both legs showed shrapnel wound 
healed scars.  There was no deformity of the legs, no 
tenderness along the tibia up to the ankle joints, and no 
muscle wasting or swelling.    

During a March 2009 VA joints examination range of motion of 
both knee joints was 0 to 140 degrees without pain.  The 
examiner commented that essentially, the physical examination 
of the knee joint was normal bilaterally.  

In this case, the evidence does not suggest any more than 
moderate overall muscle disability.  While the Veteran had a 
through and through wound, there is no indication of any 
history of debridement, prolonged infection, or sloughing of 
soft parts, and intermuscular scarring.  Records do not show 
hospitalization for a prolonged period for treatment of the 
wound.  

The Veteran has complained of fatigue, pain, and weakness; 
however, there is no record of consistent complaints of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of movement 
(the cardinal signs and symptoms of muscle disability).  In 
fact, in January 2005 the Veteran denied any symptoms related 
to muscle pain and the VA examiner noted that there were no 
complaints of fatigability, lack of endurance, pain, or 
weakness.  In 2008, the Veteran stated that he had no 
complaints of pain related to his history of shrapnel injury.  
It was noted that he had no joint pain, muscle pain or loss 
of function of extremities.  

Although the Veteran appears to have fascial herniation at 
the entry scar, tests of strength and endurance compared with 
the sound side do not demonstrate positive evidence of 
impairment.  Strength testing of the lower extremities in 
January 2005 and March 2009 was 5/5, bilaterally.  

Functional loss as a result of the right leg residuals of 
shrapnel wounds is simply not shown.  Notably, VA examiners 
in March 2009 commented that examination of knee functioning 
was normal and that the scars did not affect the Veteran's 
activities of daily living.  The Veteran has no limp and 
functional loss is not otherwise shown.  The medical records 
indicate that the Veteran has maintained employment 
throughout the course of the appeal and there is no evidence 
of inability to keep up with work requirements.  For these 
reasons, the overall disability picture is reflective of no 
more than moderate overall muscle disability.  

While the initial 10 percent rating was assigned on the basis 
of moderate muscle injury, the record reflects scars on the 
right leg.  VA must consider whether the Veteran's service-
connected disability warrants separate ratings for scars and 
for muscle injury or overall musculoskeletal impairment.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting 
separate evaluations for separate problems arising from the 
same injury if they do not constitute the same disability or 
manifestation under 38 C.F.R. § 4.14).

In this case, the medical evidence shows that the Veteran has 
well-healed hyperpigmented scars as a result of shrapnel.  
Medical professionals have repeatedly noted that the scars 
are not tender on examination.  The Board recognizes that the 
Veteran testified that the scars hurt upon impact with an 
object; however, pain on impact of an object is different 
than pain on examination.  Examination revealed no evidence 
that the scars are unstable.  The scars are also not large 
enough to warrant a compensable rating, whether or not they 
are deep or cause limitation of motion.  Moreover, the scars 
are not shown to cause any limitation of motion, as noted by 
VA examiners in January 2005 and March 2009.  For these 
reasons, a separate compensable rating is not warranted for 
the Veteran's scars.  

The Board has also considered the applicability of other 
diagnostic codes for rating this disability, but finds that 
no other diagnostic code provides a basis for higher rating.  
In this regard, the disability is not shown to cause any 
musculoskeletal limitation of function.  See 38 C.F.R. 
§ 4.71a.  Likewise, neurological residuals are not shown.  
See 38 C.F.R. § 4.124a.  The disability also has not been 
shown to involve any factors that warrant evaluation under 
any other provision of VA's rating schedule.  

B.  Residuals of Left Zygoma Fracture

The Veteran's service-connected residuals of left zygoma 
fracture are currently rated as noncompensable under 
Diagnostic Code 5299-5296, indicating that the Veteran's 
residuals of left zygoma fracture were being evaluated, by 
analogy, to loss of part of both inner and outer tables of 
the skull.  See 38 C.F.R. §§ 4.20 and 4.27.

Diagnostic Code 5296 provides a 10 percent rating for loss of 
part of both inner and outer tables of the skull without 
brain hernia, with an area smaller than the size of a 25-cent 
piece or 0.716 sq. inches (or 4.619 sq. cm.).  Ratings of 30 
and 50 percent are warranted when the area is intermediate 
and larger than the size of a 50-cent piece or 1.140 sq. 
inches (7.355 sq. cm.), respectively.  An 80 percent rating 
is warranted for loss of part of both inner and outer tables 
of the skull with brain hernia.  38 C.F.R. § 4.71a, 
Diagnostic Code 5296.

Considering the pertinent evidence in light of the above, the 
Board finds that an initial compensable rating for the 
residuals of left zygoma fracture is not warranted at any 
time since the June 27, 2004 effective date of the grant of 
service connection. 

During the January 2005 VA dental and oral examination, the 
Veteran described injuries to the left zeugmatic area during 
a football game in 2001, with further injuries to the same 
area during a fight in January 2003, which resulted in 
refracture of the bones in that area, including fracture of 
the left orbit.  Examination revealed no abnormalities or 
defects related to trauma of the oral tissues.  During the VA 
scars examination, the Veteran again gave a history of a 
fractured left cheek in January 2003, adding that a metal 
plate was put in the same month, and that his response to 
treatment was good.  He denied any current symptoms.  
Examination revealed a 3 cm. scar on the Veteran's left 
eyebrow, with no induration, inflexibility, limitation of 
motion, or signs of disfigurement.  The diagnosis regarding 
this and the aforementioned right leg scars was multiple 
scars, currently nontender.

During VA treatment in October 2005, the Veteran complained 
of left-sided eye pain in cold or damp weather.  He denied 
any loss or decrease of visual acuity.  During VA treatment 
in November 2005, the Veteran reported that, since metal 
plates were put around the orbit of the left eye, he had 
experienced sinus pressure and pain on the left side of the 
face.

In his April 2006 substantive appeal, the Veteran reported 
that he often experienced blind spots, during which times his 
ability to see distances was greatly hindered.  During the 
May 2008 hearing, he described pain and stinging in cold 
weather and impairment in his peripheral vision. 

During a March 2009 VA scars examination a 2 cm. linear scar 
was noted on the left eyelid.  There was no pain on 
examination.  There was no adherence.  Texture of skin was 
normal.  There were no signs of ulceration or breakdown of 
the skin.  There was no inflammation, edema or keloid 
formation.  The left eyelid scar had a slightly 
hyperpigmented area and was superficial.  There was no area 
of induration or inflexibility and no limitation of motion 
secondary to the scar.  The diagnosis was multiple scars, 
unchanged since service.  The examiner noted that the scar 
did not affect the Veteran's activities of daily living.  

During a March 2009 VA cranial nerves examination, the 
Veteran denied loss of smell, change in taste, visual loss, 
diplopia, eyelid drooping, facial weakness, slurred speech, 
or limb numbness or weakness.  He also denied hearing loss, 
swallowing changes and vocal changes.  He did report left 
cheek numbness.  Examination revealed diminished pinprick 
over the left cheek and left lateral nose.  There was a 
slightly flattened left nasolabial fold.  There was no 
evidence of brain herniation.  The examiner diagnosed sensory 
loss (cranial nerve V) over the left cheek and lateral nose 
as well as facial weakness (cranial nerve VII), left side, 
mild.  The examiner opined that this was most likely related 
to in-service injuries.    

After a March 2009 VA eye examination, a VA examiner 
diagnosed history of trauma to the left side of face times 
two including an orbital blow-out on the left side.  The 
examiner noted that there was no ocular involvement noted and 
that anterior and posterior segments were unremarkable.  
There was also no angle recession noted on gonioscopy, nor 
was there diplopia or misalignment of the eye.  As to the 
Veteran's complaints of blurred vision, the examiner 
diagnosed dry eye syndrome both eyes and noted that the 
Veteran was educated on the possibility of dry eye causing 
blurred vision especially when running and playing sports or 
with the vent in the car blowing hot or cold air into his 
eyes.  The examiner also diagnosed convergence insufficiency 
and minimal refractive error.  

The Board notes, initially, that refractive error is not a 
disease or injury within the meaning of the applicable 
legislation.  See 38 C.F.R. § 3.303(c), 4.9 (2009); see also 
Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Hence, any 
decreased vision resulting from refractive error does not 
constitute a disability for which service connection may be 
granted and compensation payable.  While service connection 
may be granted, in limited circumstances, for disability due 
to aggravation of a constitutional or developmental 
abnormality by superimposed disease or injury (see VAOPGCPREC 
82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-
15 (1993)), there is no medical indication of such in this 
case.

The medical evidence does not show any ocular disability, 
loss of any part of the inner or outer tables of the skull or 
brain herniation.  The Veteran's reports of blurred vision 
have been associated with dry eyes unrelated to service.  
Thus, rating based on ocular disability, brain herniation or 
loss of any part of the inner or outer tables of the skull is 
not appropriate.  The Veteran's residuals of left zygoma 
fracture have been manifested by sinus pressure and pain on 
the left side of the face, a 2 to 3 cm. linear scar on the 
eyebrow, and sensory loss (cranial nerve V) over the left 
cheek and lateral nose, as well as facial weakness (cranial 
nerve VII), left side, mild.  

While sensory loss and cranial weakness are shown, the degree 
of disability associated with these has been described as 
mild.  Under both Diagnostic Codes 8205 and 8207, a 
compensable rating for paralysis of the fifth and seventh 
cranial nerves is not warranted unless moderate incomplete 
paralysis is shown.  See 38 C.F.R. § 4.124a.  In this case, 
the effects on the cranial nerves are not substantial enough 
to warrant compensable ratings.  

Likewise, a compensable rating is not warranted for the 2 to 
3 cm. linear scar on the eyebrow.  This scar is not 
disfiguring, painful on examination, unstable, associated 
with limitation of function, or large enough to warrant a 
compensable rating.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7800 to 7805.

The Board has also considered the applicability of other 
diagnostic codes for rating this disability, but finds that 
no other diagnostic code provides a basis for higher rating.  
The disability also has not been shown to involve any factors 
that warrant evaluation under any other provision of VA's 
rating schedule.    

C.  Both Disabilities

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the either Veteran's residuals 
of shrapnel wounds to the right leg or his residuals of left 
zygoma fracture, pursuant to Fenderson, and that each claim 
for a higher rating must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the doubt doctrine; however, as the 
preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  









ORDER

A rating in excess of 10 percent for residuals of shrapnel 
wounds of the right leg is denied.

A compensable rating for residuals of left zygoma fracture is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


